891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas LLOYD, et ux., Plaintiffs-Appellants,v.Luther T. HOLT, et al., Defendants-Appellees,Yusef Lewis, et al., Defendants.
No. 89-2210.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Plaintiffs appeal the order denying their motion to disqualify opposing counsel in this employment discharge action.   Defendants now move to dismiss the appeal for lack of finality.   They also seek costs.   Plaintiffs oppose that motion and seek costs for responding thereto.


2
Plaintiff Thomas Lloyd and his wife brought this action asserting his removal as a school superintendent violated state and federal law.   They moved for the disqualification of two attorneys representing the defendants on grounds their prior employment by the school district, during Lloyd's tenure, raised a problem of attorney-client privilege.   The district court denied the motion for disqualification and this appeal followed.


3
The United States Supreme Court has held that an order denying disqualification of counsel in a civil action is not immediately appealable under 28 U.S.C. § 1291 as either a final order or as an exception under the collateral order doctrine.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).   The plaintiffs' arguments based upon caselaw decided before Firestone are unpersuasive.   We also reject the plaintiffs' suggestion we treat their appeal as a petition for a writ of mandamus.   In re:  Mechem, 880 F.2d 872 (6th Cir.1989).


4
It therefore is ORDERED that the motion to dismiss is granted.   No costs are taxed.   The parties will bear their own costs on this appeal.